DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2021 has been entered.
Status of Claims

Claims 1-20 are pending.
Claims 1-20 are allowed.

Allowable Subject Matter

Claims 1-20 are allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20 .

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: “receiving, at the approximation system from the neural network, a predicted result to the received query; providing the predicted result as a first output to the user node; determining a real result of the query from a data set stored in the database when the predicted result is insufficiently accurate; and providing the real result as a second output to the user node” in combination with other limitations claimed.
Independent claims 9-10, 20 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 9-10, 20, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references close to the invention claimed:
Abeysooriya, et al., US-PATENT NO.6,108,648 [hereafter Abeysooriya] shows error threshold for re-training neural networks. Abeysooriya does not providing approximate query result using Neural Network and providing real result when the prediction is not accurate enough.
Lakshmi et al., US-PATENT NO.6,108,648 [hereafter Lakshmi] shows query estimation using neural networks. Lakshmi does not providing approximate query result using Neural Network and providing real result when the prediction is not accurate enough.
Szeto, et al., US-PATENT NO.10,713,594B2 [hereafter Szeto] query prediction in client-server system. Szeto does not providing approximate query result using Neural Network and providing real result when the prediction is not accurate enough.
Haft, et al., US-PGPUB NO.2007/0168329A1 [hereafter Haft] shows providing either approximation or real result for database query. Haft does not providing approximate query result using Neural Network and providing real result when the prediction is not accurate enough.
Sugaberry, et al., US-PGPUB NO.2018/0268015A1 [hereafter Sugaberry] shows using neural network for database query prediciton. Sugaberry does not providing approximate query result using Neural Network and providing real result when the prediction is not accurate enough.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128